Citation Nr: 1509067	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO. 12-30 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee and right ankle disabilities.

2. Entitlement to service connection for a left ankle disability, to include as secondary to service-connected right knee and right ankle disabilities.

3. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right hip disability, to include as secondary to service-connected right knee and right ankle disabilities, and, if so, whether the reopened claim should be granted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to June 1986 and January 1987 to October 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

While the September 2012 statement of the case included the issues on appeal as well as claims for increased ratings for a right knee and right ankle disability, on his October 2012 substantive appeal the Veteran clearly indicated he was only appealing the three service connection issues. As such, the Board finds the issues of entitlement to increased ratings for right knee and right ankle disabilities are no longer on appeal.

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for left knee, left ankle and right hip disabilities, to include all as secondary to right knee and right ankle disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A May 2005 rating decision denied service connection for a right hip disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the appellate period.

2. The evidence associated with the claims file subsequent to the May 2005 rating decision is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSIONS OF LAW

1. The May 2005 rating decision is final. 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

2. New and material evidence sufficient to reopen the claim of service connection for a low back disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). In light of the fully favorable decision as to the issues of reopening, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The claims require further development, discussed in the remand section below. 

II. New and Material

Where a claim has been finally adjudicated, a claimant must present new and material evidence to reopen the previously denied claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). New evidence is evidence not previously submitted to agency decision makers. 38 C.F.R. § 3.156(a). Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be either cumulative or redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim. Id. 

For the purposes of reopening a claim, newly submitted evidence is generally presumed to be credible. Justus v. Principi, 3 Vet. App. 510, 513 (1992). New and material evidence is not required as to each previously unproven element of a claim in order to reopen. Shade v. Shinseki, 24 Vet. App. 110, 120 (2010). There is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim. Id. at 117-18.

Here, the RO last denied service connection for a right hip disability in May 2005. The Veteran was notified of the decision, but he did not submit a notice of disagreement or new and material evidence during the applicable appellate period. Therefore, the May 2005 decision became final. 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The evidence of record in May 2005 consisted of the available service treatment records, VA treatment records prior to June 2004, and the Veteran's lay statements. The evidence of record did not show that the Veteran had a current right hip disability. Evidence received since the rating decision includes VA treatment records from June 2004 forward, a January 2010 VA hip examination, and additional lay statements from the Veteran. Of particular significance is the January 2010 VA hip examination, which diagnosed the Veteran with right hip bursitis, thus establishing a current right hip disability.

The evidence provided by the Veteran is new as it was not previously submitted to agency decision makers. It is material as it addresses the previously unestablished fact of a current disability. It is not redundant and raises a reasonable possibility of substantiating the claim. Therefore, reopening of the claim for service connection for a right hip disability is warranted.


ORDER

New and material evidence having been received, the claim for service connection for a right hip disability, to include as secondary to right knee and right ankle disabilities, is reopened; the appeal is granted to this extent only.


REMAND

VA must provide an examination that is adequate for rating purposes. Barr v. Nicholson, 21 Vet. App. 303 (2007). In this case, the examiner who provided the January 2010 and May 2010 VA examinations indicated that the Veteran's left knee, left ankle, and right hip disabilities were not related to his service or either his right knee or right ankle disabilities, which goes to the issue of causation for the purposes of direct and secondary service connection. However, the examiner did not specifically indicate whether the Veteran's disabilities had been aggravated by the right knee or ankle disabilities. See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439 (1995). As such, the examination as to the issue of secondary service connection is inadequate and the Board finds it must remand for an addendum opinion so that aggravation can be specifically addressed.

While on remand, appropriate efforts must be made to obtain any records, whether VA or private, identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further medical records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. Obtain an addendum opinion from the examiner who provided the January 2010 and March 2010 VA examinations, or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner. A note that it was reviewed should be included in the report. If the reviewer determines that additional examination of the Veteran is necessary, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the left knee, left ankle, or right hip disabilities were caused by: 

1) The right knee disability?

2) The right ankle disability?

b) If the left knee, left ankle, or right hip disabilities were not caused by the right ankle or right knee, is it at least as likely as not (a fifty percent probability or greater) that the left knee, left ankle, or right hip disabilities were aggravated (i.e., permanently worsened beyond their natural progression) by:

1) The right knee disability?

2) The right ankle disability?

If aggravation is found, please identify to the extent possible the baseline level of disability prior to the aggravation and determine what degree of additional impairment is attributable to aggravation of the left knee, left ankle, or right hip disabilities by the service-connected disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached. In forming the opinion, the examiner must consider all lay statements of record. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issues on appeal as noted above. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).

